Case 2:21-cv-00238-WJM-MF Document 20 Filed 02/26/21 Page 1 of 3 PageID: 1051



                                                                                    Clyde & Co US LLP
                                                                                      200 Campus Drive
                                                                                                Suite 300
                                                                                 Florham Park, NJ 07932
                                                                                            United States
                                                                             Telephone: +1 973 210 6700
                                                                              Facsimile: +1 973 210 6701
                                                                                       www.clydeco.com

                                                                                      Timothy A. Carroll
                                                                            Timothy.Carroll@clydeco.us
                                                                              Direct Line: 973 210 6731


February 26, 2021

VIA ELECTRONIC COURT FILING
Hon. William J. Martini, U.S.D.J.
U.S. District Court, District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, NJ 07101

       RE:    Wyckoff Properties, LP, et al. v. Selective Insurance Company, et al.
              U.S.D.C., D.N.J., No. 2:21-cv-00238-WJM-MF

       JOINT REQUEST BY ALL PARTIES TO ADJOURN ALL PENDING AND
         FORTHCOMING MOTIONS TO THE APRIL 19, 2021 MOTION DAY

Dear Judge Martini:

        My office represents Defendant, American Zurich Insurance Company (“Zurich”), in the
above-referenced insurance-coverage action. Counsel for Zurich, Plaintiffs, and Defendants
Harleysville Insurance Company, Harleysville Preferred Insurance Company and Harleysville
Insurance Company of New Jersey i/p/a collectively as “Harleysville Insurance Company”
(hereinafter, “Harleysville Defendants”), conferred and all agreed to adjourn all pending and
forthcoming motions to the April 19, 2021 Motion Day. We respectfully submit this joint
request by all parties for the Court to enter the accompanying proposed scheduling order, which
will adjourn all pending and forthcoming motions to the April 19, 2021 Motion Day and
establish corresponding deadlines for briefs to be filed.

        On February 25, 2021, we filed a motion to strike Plaintiff, Taste Buds LLC’s brief in
opposition [ECF 18] to Zurich’s motion to dismiss [ECF 9], on the basis that Taste Buds’ brief
does not conform to the New Jersey Federal Court Rules. ECF 19. After we filed Zurich’s
motion, we further discussed the matter with Plaintiffs’ counsel. Following that discussion,
Zurich and Plaintiffs agreed to adjourn both Plaintiffs’ motion to remand [ECF 11] and Zurich’s
motion to dismiss Taste Buds’ claims [ECF 9] to the April 5, 2021 Motion Day. The basis for
the agreed-upon adjournment is to provide Taste Buds more time to file a new brief in opposition
Case 2:21-cv-00238-WJM-MF Document 20 Filed 02/26/21 Page 2 of 3 PageID: 1052




to Zurich’s motion to dismiss which conforms to Rules, and to provide Zurich more time to
respond to Plaintiffs’ motion to remand.

        However, in the time since that discussion, counsel for Harleysville Defendants, who
filed a notice of appearance on February 24, 2021, contacted counsel for Zurich and Plaintiffs
proposing that the pending motions be adjourned to April 19, 2021, so that Harleysville
Defendants may file a response to Plaintiffs’ motion to remand and since Harleysville
Defendants intend to file a separate motion to dismiss. All parties agree that an adjournment of
all pending and forthcoming motions to the April 19 Motion Day is a sensible and efficient
approach for the parties and the Court.

       Accordingly, as set forth in the accompanying proposed scheduling order, all parties
agree on the following briefing schedule consistent with the Court’s calendar:

              March 26, 2021 — deadline for Harleysville Defendants to file a motion to
               dismiss;
              April 5, 2021 — deadline for parties to oppose any pending motion;
              April 12, 2021 — deadline for parties to file a reply for their pending motions;
              April 19, 2021 — Motion Day for all pending motions [ECF 9, 11, and
               Harleysville Defendants’ forthcoming motion to dismiss].

       The parties respectfully request that the Court enter the accompanying proposed order,
which will adjourn both pending motions [ECF 9, 11] and Harleysville Defendants’ forthcoming
motion to the April 19, 2021 Motion Day, and establish the other deadlines above.


Very truly yours,
  s/ Timothy A. Carroll
Timothy A. Carroll

Enclosure (Proposed Order)
cc:   Patrick F. Hofer, Esquire (Admission Request Forthcoming)
      Jared Clapper, Esquire (Admission Request Forthcoming)
      Counsel for Defendant, American Zurich Insurance Company

       Francis Crotty, Esquire
       Counsel for Plaintiffs

       Patrick J. Mulqueen, Esquire
       Counsel for Defendant, Harleysville Defendants




                                                2
Case 2:21-cv-00238-WJM-MF Document 20 Filed 02/26/21 Page 3 of 3 PageID: 1053




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY

WYCKOFF PROPERTIES, LP, D/B/A
ALDO’S PANE & VINO, et al.,

              Plaintiffs,                         Civil Action No. 2:21-cv-00238-WJM-MF

       v.

SELECTIVE INSURANCE COMPANY, et                                      ORDER
al.,

              Defendants.

       Upon review of the joint request by all parties to adjourn all pending motions [ECF 9 &

11] and the forthcoming motion to dismiss by Defendants Harleysville Insurance Company,

Harleysville Preferred Insurance Company and Harleysville Insurance Company of New Jersey

i/p/a collectively as “Harleysville Insurance Company” (“Harleysville Defendants”), to the April

19, 2021 Motion Day, IT IS this _______ day of __________________, 2021, ORDERED as

follows:

       1.     March 26, 2021 is the deadline for Defendant, Harleysville Defendants to file a
              motion to dismiss;

       2.     April 5, 2021 is the deadline for any party to file a brief in opposition to any
              pending motion;

       3.     April 12, 2021 is the deadline for any party to file a reply brief in support of its
              respective pending motion;

       4.     April 19, 2021 is the Motion Day for all pending motions [ECF 9 & 11] and
              Harleysville Defendants’ forthcoming motion to dismiss.

                                                    BY THE COURT


                                                    Hon. William J. Martini, U.S.D.J.
